Title: [March 1786]
From: Adams, John Quincy
To: 



      Wednesday March 1st. 1786.
      
      
       At home all day: Eliza, dined and passed the afternoon, at Mr. Duncan’s. Mr. Thaxter went to Portsmouth upon business. Felt quite fatigued all day, though, I did not sit up, later than common last night. Retired at about 11.
      
      

      2d.
      
      
       Finished, the sixth book of Homer’s Iliad in the forenoon, and shall go no further in it here. I admire this Poem, more, and more, though it must be confess’d the author now and then nods. It has however more, and more confirmed me, in the opinion that the world has vastly improved, even as, to sentiments since that time. In the last book, an instance occurs where a young warrior entreats Menelaüs to spare his life, but Agamemnon, kills him immediately, and old Nestor, highly approves the cruelty. Whenever the Greeks are exhorted by their chiefs, the arguments made use of, are, that if they are conquerors the wives, daughters, and fortunes of the Trojans, will be at their disposition. Now I will own, that in modern times there are examples of great Barbarity in War. But there are also many of humanity which among the ancients was thought inconsistent with war. But I will say no more, on this subject.
       Mr. Thaxter return’d this Evening, though it has been either snowing or raining all day. He was not to come home till to-morrow; but gave two reasons for coming so soon: he did not mention a third, which I fancy, was as strong, as either of the others.
       Storm’d hard in the night: was up after 1. in the morning.
      
      

      3d.
      
      
       I have often wish’d to hear the following Question discussed by persons well acquainted with the human heart. Whether any Person can at the same time, Love, and despise, another, of a different sex? I think the two sentiments not only can be, but very often are united: but I may mistake. No Love can be permanent, but what is founded on esteem; but there may be a temporary attachment to a person, whom we are sensible is wholly unworthy of it, and such must be I imagine, all the Conquests of a Coquette who though she may be beloved by many, can be esteemed by none. This Character is so contemptible; that one would think no being blessed with any share of Reason ever could assume it. Vanity it is true, may be flattered for a Time; but it is soon doubly mortified, and when once the flower of Beauty is gone, they have nothing left to recommend them: but so much must suffice for the present.
      
      

      4th.
      
      
       Eliza, spent the day at Mr. White’s. Mr. Thaxter was here in the Evening. The weather very mild: a farmer, who was here in the Course of the day, said the river was very ticklish.
      
      

      5th.
      
      
       Snow’d all the morning, but the air so mild, that it melted generally as it fell to the ground. Two Sermons from I. Corinthians X. 31. Whether therefore ye eat, or drink, or whatsoever ye do, do all to the glory of God. The text in itself is good, but like most other texts of Scripture, has been shamefully abused. There was in this Sermon, as in many I have heard since I have been here, little, that I admired, and little, that I disliked. Liberality of Sentiment, cannot be expected from a Pulpit, on religious points. If a Clergyman ventures, not to be quite illiberal, it is the most he can do. While they exclaim against the Palpable absurdities of the Romish Church: they themselves fall into others equally ridiculous, and the never failing resource of texts from Scripture, is continually produced. There is a new System which carries the depravity of human Nature further, than, any I ever heard of, all arising from the text which Mr. Howe, who has adopted the plan, preach’d on three Sundays agone. I have several times discovered my abhorrence, of any Idea, of a divinity who should condemn men to everlasting torments, for what they could not in any measure help or prevent. I was perhaps too zealous; and a person who I suspect is inclined to the same uncharitable way of thinking, though he does not profess to be, used this Argument. Did I think it was possible I might be wrong? I did. Well; who of two Persons was most probably right, one who was merely a youth, who had not studied those things; or a man who had made them his chief (he might have said only) study for many years? But this proves nothing. Should a man, who for 50 years had studied nothing but the Proprieties and differences of colours, tell me that ebony and alabaster, were of the same colour I should think the assertion absurd, though I judge of colours only as they strike my Senses. I desire never to have an Idea, of a god, who is not infinitely good, and merciful, as well as powerful.
      
       

      6th.
      
      
       Mrs. Saltonstall, Mrs. Harrod, and Betsey Duncan drank tea here. Mr. Thaxter remained part of the Evening. He is I think as much attached as I ever saw any body: and is an instance, of what has often been observed that men, free from any passion, can reason, upon them, much better than they can practice, when called to. Many times have I heard him declare his disgust at fondness shown by Husbands and Wives before Company: but now, he is behind hand to no person I am acquainted with. He cannot bear to see Parents indulgent to little children: perhaps, in three or four years I shall see him do like most other People in the same Situation.
      
      
       
        
   
   Anna Treat Harrod (ca. 1752–1832), mother of Ann Harrod, who later married TBA.


       
      
      

      7th.
      
      
       Fine Weather, all day and very mild, yet the river is not so weak but what Teems and slays cross’d it.
       This day Week, I am, to go to Cambridge. The nearer any Circumstance approaches; the greater is our Impatience of it. What two months ago, I did not think of once in a week; now comes to my mind almost every hour. Studied Watts in the Night.
      
      

      8th.
      
      
       Mr. White’s family, and Miss Sally McKinstry, drank tea here. This young Lady has been all the Winter at Boston; she is very genteel, and was it not for a little twist in the Position of her eyes, would be uncommonly handsome. Notwithstanding this blemish her Countenance, is pleasing, and frequently dimpled with a smile. She is sociable, but unfortunately I cannot be so with a stranger, and had not much Conversation with her.
      
      

      9th.
      
      
       Mr. Shaw went over to Bradford, to Mr. Allen’s Lecture. The river still remains in a dangerous situation; but freezes so much in the night, that the mildness of the day is not sufficient to break up the Ice.
      
       

      10th.
      
      
       Clear, but cold Weather. Went, and took a walk with Eliza, just before dusk, as far as the ship yard, we pass’d the Evening, at Mr. White’s. Mrs. Moody and Miss Codman were there. The Latter is a Lady from Boston; not handsome, and appears to be in a poor State of Health. Mrs. Moody, is a widow, who, is fond of appearing young, and is what the french call une jeune femme de 20 à 60 ans. Miss Priscy McKinstry, and Nancy Hazen came in too in the course of the Evening. Nancy was very formal, and ceremonious to me, as she has been, uniformly, since she left this house. I was not displeased at it, and return’d it as much as I could. Where a person will not be upon terms of friendly intimacy; I wish never to be behind hand with him in Ceremony.
      
      

      11th.
      
      
       Dined at Dr. Saltonstall’s, with Mr. Shaw, Mr. Thaxter and Master Parker. Spent the Afternoon at Mr. White’s. Mr. Thaxter was here in the Evening.
      
      

      12th.
      
      
       Went all day to hear Mr. Smith. I had never heard him before. His text for the whole day was from Solomon’s song II. 14. O my dove, that art in the clefts of the rock, in the secret places of the stairs, let me see, thy countenance, let me hear thy voice; for sweet is thy voice, and thy countenance is comely. The discourse in the forenoon, was entirely taken up in a description of the Properties of the Dove, and how they Coincided with those of the Church of Christ. Its Innocence, it’s Beauty chastity and cleanliness, and Swiftness, were all taken notice of, and some good practical observations were drawn from the subject in the afternoon. The remainder of the text was considered, but as he commonly is said to do, towards the latter end of the discourse he grew extremely vociferous, and it was a continued strain of declamation. As he preaches without notes, and with very little previous studying, his sermons do not shine in the disposition of his arguments. He often starts from his subject; and when embarassed with any contested point, screaming, is his only resource.
      
       

      13th.
      
      
       The Day was employ’d in paying visits, and packing up my trunks. I went to Mr. White’s, Major Bartlett’s, Mr. Osgood’s, Mr. Duncan’s, and Mr. Dodge’s. The weather very mild.
      
      

      14th.
      
      
       At 7 in the morning, we mounted our horses, and went about half a mile up the River where a passage for a Boat was cut through, yesterday, as the Ice was so much weaken’d as made it dangerous to cross over it. We went in to Mr. Allen’s, for about half an hour, and then proceeded before dinner as far as Wilmington. We arrived at Cambridge, a little after Sun set, much fatigued as the roads were but indifferent. The weather was mild.
      
     